Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147447                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147447
                                                                   COA: 309651
                                                                   Wayne CC: 11-009266-FC
  DARWIN EUGENE MOORE,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the June 6, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals in
  part, VACATE the defendant’s conviction of first-degree criminal sexual conduct arising
  from Count 5 of the amended information, and REMAND this case to the Wayne Circuit
  Court for amendment of the judgment of sentence consistent with this order. The
  prosecutor has conceded that Count 5 was erroneously included in the amended
  information and that the defendant’s conviction arising from that count should be
  vacated. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           h1118
                                                                              Clerk